Citation Nr: 1802453	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  10-01 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES
 
1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sarcoidosis.

3.  Entitlement to service connection for bronchitis, to include as secondary to service-connected bronchial asthma.

4.  Entitlement to service connection for a lung condition, to include as secondary to exposure to environmental hazards in Camp Lejeune.

5.  Entitlement to service connection for a seizure disorder.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for a traumatic brain injury (TBI).

8.  Entitlement to service connection for hyperthyroidism.

9.  Entitlement to a rating in excess of 30 percent for bronchial asthma.

10.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

11.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status.

12.  Entitlement to automobile or other conveyance and adaptive equipment or for adaptive equipment only.

13.  Entitlement to service connection for asbestos exposure.

14. Entitlement to service connection for an abdominal disorder.

15.  Entitlement to service connection for foot contusion bone spurs, left.

16.  Entitlement to service connection for foot contusion bone spurs, right.

17.  Entitlement to service connection for a left knee disorder.

18.  Entitlement to service connection for neurobehavioral effects or disorder.

19.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Veteran represented by:	Alexandra M. Jackson, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009, November 2014, and October 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, and Columbia, South Carolina, respectively.  The RO in Columbia, South Carolina, currently has jurisdiction over the Veteran's file.
 
The Veteran previously submitted a claim of entitlement to service connection for hyperthyroidism, which, the Board denied in a January 2012 decision on the basis that it was not related to service.  In connection with the Veteran's claim to reopen, he has submitted evidence that his current hyperthyroidism may be related to exposure to contaminated at Camp Lejeune.  Thus, the Board finds that new and material evidence has been received sufficient to reopen his previously denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In October 2009, the RO awarded a 30 percent rating for the bronchial asthma effective October 2007.  In March 2010, the RO awarded a 30 percent rating for the bronchial asthma effective September 5, 2007.  

In October 2011, the Veteran appeared at a hearing before a Veterans Law Judge who is no longer employed at the Board.  In March 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.

In January 2012 and August 2016, the Board remanded the case for further development.

The Board notes that the issues adjudicated in the March 2017 and July 2017 SOCs will be addressed in a separate decision as VA must first afford the Veteran requested videoconference hearings.  See Substantive appeals (April 2017, August 2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A Psychiatric Disorder

The Veteran seeks service connection for a psychiatric disorder, which he relates to traumatic events, to include:  surviving an attack in Beirut, watching his executive officers' plane go down in the Philippines, and a leaking gas mask while decontaminating an area in Iraq in the early 1980s.  See, e.g., VA treatment record (February 27, 2012).  Notwithstanding the fact that service personnel records show that the Veteran was never deployed to Beirut, the Philippines, or Iraq, he has reported recurrent symptoms, such as depression and nightmares, since service.  See, e.g., Statement (March 19, 2014).  Treatment records show that the Veteran has been diagnosed with several psychiatric disorders, to include PTSD, major depressive disorder, insomnia disorder, and anxiety disorder.  See, e.g., VA treatment record (December 22, 2016; January 24, 2017).  While the evidence of record suggests that the Veteran may have a psychiatric disorder related to service, a VA examination addressing such matter is needed.

Additionally, the Veteran reported that the Vet Center has treated his psychiatric disorder.  See Statement (April 20, 2012).  Records of such treatment are outstanding, relevant, and must be obtained upon remand.

Sarcoidosis & a Lung Disorder

The Veteran seeks service connection for sarcoidosis and a lung disorder, which he contends are secondary to exposure to contaminated water at Camp Lejeune.  See, e.g., Statement (April 20, 2012).  In March 2017, he testified that a physician noticed abnormalities on his lungs, which he believes is sarcoidosis, but failed to treat the issue as the spots did not grow.  Indeed, chest x-rays show stable abnormality, assessed as possible old sarcoidosis.  See VA treatment record (November 30, 2009).  While the evidence suggests that he may have a lung disorder related to service, a VA examination addressing such matter is needed.

Bronchitis

The Veteran seeks service connection for bronchitis, which he contends is related to service and/or aggravated by his service-connected bronchial asthma.  See, e.g., Board hearing transcript (March 2017).  Service treatment records are replete with incidence of respiratory problems and show a diagnosis of "pneumonia +/- bronchitis" on January 1, 1987.

On VA respiratory examination in October 2014, the examiner noted the Veteran's treatment record show no evidence of bronchitis during the appeal period.  The VA examiner further opined that that asthma and bronchitis are not interrelated in etiology or pathogenesis.  The Board finds, however, that the Veteran has had a current diagnosis of bronchitis (see, e.g., VA treatment record, November 30, 2009) and that the VA examiner failed to address whether such was aggravated by asthma or related to the Veteran's in-service exposure to contaminated water at Camp Lejeune or his in-service bronchitis diagnosis and/or respiratory problems.  Accordingly, VA examination is needed.

Seizure Disorder, Headaches, TBI, Hyperthyroidism

The Veteran seeks service connection for a seizure disorder, headaches, and TBI, which he relates to service.  In March 2017, the Veteran testified that he has experienced headaches, ringing in his ears, and cognitive impairment since losing consciousness in a blast during an attack on a barracks in Beirut.  See also VA treatment record (February 27, 2012).  Historically, a United States military barracks in Beirut was attacked on October 23, 1983.  The JSSRC has confirmed that the Veteran was stationed in South Carolina at that time.  See Administrative Decision (January 2015).  The JSSRC's finding is in step with medical records showing that the Veteran was receiving treatment for dermatitis and sinusitis before and after the October 1983 Beirut incident.  See Service treatment records (September 27, 1983; December 12, 1983).  Additionally, service treatment records show no treatment for injuries incurred in the reported explosion, or symptoms of headaches or seizures.  Accordingly, the evidence of record is inconsistent with the Veteran's report that he incurred injuries during the Beirut attack.

Nonetheless, a June 2017 VHA letter indicates that there is "limited and suggestive" evidence linking exposure to contaminated water at Camp Lejeune and neurobehavioral conditions similar to those reported by the Veteran (e.g., acute loss of consciousness, reduction in cognitive function, memory loss, irritability, dizziness, headaches and loss of fine motor function).  As the Veteran was stationed in Camp Lejeune from January 1980 to February 1982, a VA examination is needed to address whether the Veteran's reported symptoms amount to a current disability related to presumed exposure to contaminated water at Camp Lejeune.  See  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006)

Asthma

The Veteran seeks a rating in excess of 30 percent for his service-connected bronchial asthma.

In January 2012, the Board remanded the appeal for a VA examination to address the current severity of the disorder following the Veteran's October 2011 testimony that it had worsened.

On VA respiratory examination in October 2014, the examiner scheduled the Veteran to undergo pulmonary function testing (PFT) later that month.  An October 31, 2014, treatment notes indicates that the Veteran underwent PFT; however, the results are not of record, and must be obtained as they are central to his claim.

In March 2017, the Veteran reported that his asthma has worsened so much so that he has difficulty walking short distances (e.g., from hearing room to parking lot).  In June 2017, a vocational rehabilitation evaluator opined that the Veteran's asthma impairs his ability to sustain employment as it causes severe environmental sensitivities, prolonged coughing spells, difficulty with any exertion, and wheezing that distracts others.  Accordingly, the Board finds that VA examination is necessary to ascertain the current severity of the Veteran's service-connected bronchial asthma.

TDIU, SMC, Automobile/Adaptive Equipment 

The Veteran contends that he is unable to secure and maintain substantially gainful employment consistent with his education and occupational history.  See, e.g., September 2007).

As to education, the Veteran has a bachelor's degree, masters in business administration, and a doctorate in psychology.  The Veteran has also completed various studies in social psychology, forensic psychology, and neuropsychology.  The Veteran also reported that he serves as a guest speaker on subjects of holistic health, wellness, and fitness.  See, e.g., Vocational evaluation (June 2017); VA treatment record (February 27, 2012).

The Veteran's occupational history is unclear.  In August 2016, the Veteran reported that his last fulltime employment ended in January 2015.  In March 2017, the Veteran testified that his last recent fulltime employment ended in 2004.  A June 2017 vocational evaluation indicates that the Veteran was unemployed from 2005 to 2016 and from April 2017 to present.  In addition to the inconsistency regarding the Veteran's last fulltime employment, some evidence indicates that the Veteran has been employed and active in his community throughout the pendency of the appeal.  See, e.g., VA respiratory examinations (October 2009; October 2015); VA treatment record (February 27, 2012).  For instance, several records indicate that the Veteran owns and operates a psychology clinic.  The Veteran provided his work email for the clinic in his March 2014 VA Form 8940; the clinic's website, last updated December 2017, indicates that the Veteran is the clinic's founder and president.  The Veteran has also worked as a volunteer with the American Legion assisting Veterans in filing disability claims, has a mentoring group with children, coaches a football team, and attends functions with the local small business association.  See, e.g., VA treatment record (February 27, 2012).  Accordingly, the Board finds that clarification regarding the Veteran's occupational history is necessary to decide his claim for a TDIU.

Additionally, the evidence indicates that the Veteran has been participating in VA vocational rehabilitation.  See VA treatment record (March 1, 2017).  Records of such are outstanding, relevant, and must be obtained upon remand.

Finally, the Veteran's claims for SMC and entitlement to automobile or other conveyance and adaptive equipment or for adaptive equipment are also remanded, as they are inextricably intertwined with the other claims on appeal.

Manlincon Issues

The Veteran submitted an October 2016 notice of disagreement to the RO's October 2016, rating decision that denied entitlement to service connection for the following: asbestos exposure; an abdominal condition; foot contusion bone spurs, left; foot contusion bone spurs, right; a left knee condition; neurobehavioral effects or disorder; and a sinus condition.  To date, no SOC has been furnished for these issues.  As the timely 2016 notice of disagreement placed these issues in appellate status, these matters must be remanded for the AOJ to issue a SOC.  See Manlincon, 12 Vet. App. at 240-41.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's Vet Center records.

2.  Obtain the Veteran's VA Vocational Rehabilitation records.

3.  Obtain the results of October 31, 2014 PFT, as well as any other outstanding VA treatment records.

4.  Give the Veteran an opportunity to clarify his occupational history from September 2007, to include all full and part-time work and volunteer activities, and submit an updated VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) in addition to any additional evidence that is relevant with regard to his claim for a TDIU.

5.  Schedule the Veteran for a VA examination by an appropriate medical professional with respect to the psychiatric disorder claim.

The examiner is to diagnose any psychiatric disorder the Veteran has had during the pendency of the appeal, that is, from September 2007, even if such disorder has resolved.

The examiner is to provide an opinion as to whether it is at least as likely as not that any diagnosed psychiatric disorder is related to the Veteran's active service, or is caused or aggravated by a service-connected disability.  The examiner is to address the Veteran's above-discussed report of symptoms since service.

6.  Schedule the Veteran for a VA examination by an appropriate medical professional with respect to the respiratory disorders and sarcoidosis.

The examiner is to ascertain the current severity of the Veteran's service-connected bronchial asthma.

The examiner is to diagnose any current respiratory disorder the Veteran has had during the pendency of the appeal, that is, from September 2007, even if such disorder has now resolved.  The examiner is to specifically address the November 30, 2009, VA treatment record showing old sarcoidosis (November 30, 2009) and bronchitis as well as the Veteran's report of lung abnormalities.

The examiner is to provide an opinion as to whether it is at least as likely as not that any diagnosed disorder is related to the Veteran's active service, to include exposure to contaminated water while stationed in Camp Lejeune.  The examiner is to address the Veteran's above-discussed report of symptoms since service.

The examiner is to provide an opinion as to whether it is at least as likely as not that any diagnosed disorder is caused by the Veteran's bronchial asthma.

The examiner is to provide an opinion as to whether it is at least as likely as not that any diagnosed disorder is aggravated by the Veteran's bronchial asthma.

7.  Schedule the Veteran for a VA examination by an appropriate medical professional with respect to the headaches, seizures, TBI, and cognitive disorders.

The examiner is to diagnose any current disorder related to the Veteran's reported headaches, seizures, and cognitive impairment.

The examiner is to provide an opinion as to whether it is at least as likely as not that any diagnosed disorder is related to the Veteran's active service, to include exposure to contaminated water while stationed in Camp Lejeune.  The examiner is to specifically address the Veteran's above discussed report of symptoms since service as well as the June 2017 VHA letter.

8.  Prepare an SOC regarding the issues of entitlement to service connection for asbestos exposure; an abdominal disorder; foot contusion bone spurs, left; foot contusion bone spurs, right; a left knee disorder; neurobehavioral effects or disorder; and a sinus disorder.  This is required unless the matters are resolved by granting the full benefits sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should any of these issues be returned to the Board.

9.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

